Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action of debt on a replevin bond. The jury, in their written verdict, as returned into court, found only the damages. Since the "appeal was taken, the appellee has, on notice and motion, procured an amendment of the record in the court below, and filed a supplemental record in this court showing the amendment. By the bill of exceptions in the amended record, it appears the judge, when the verdict was returned, entered upon his minutes both the debt and damages, as having been found by the jury. The amendment of the record, at the subsequent term, was made by these minutes upon the judge’s docket. It does not appear that, at the term when the verdict was rendered, the jury or the counsel for the defendant consented that it should be amended by the court. The amendment was material, and could not be made without the consent of the jury themselves or of counsel for defendant. The action of the court in amending, in a material matter, at a subsequent term, by his own minutes, the written and recorded verdict of a previous term, we can not regard as authorized by correct practice, or binding upon the defendant. The supplemental record does not cure the error committed in rendering judgment on the original verdict} and the judgment must be reversed. Judgment reversed.